WARNER, J.
The allegations in the complainant’s bill make such a case as will authorize a Court of Equity to entertain it for the purpose of marshaling the assets of the estate and directing the administrator as to the distribution thereof. The remedies provided by law for the protection of the administrator, under the statement of facts set forth in the record, are not as adequate and complete as in a Court of Equity, and it was error in the Court below to dismiss the bill.
Let the judgment of the Court below be reversed.